         Case 3:15-cv-02328-FAB Document 184 Filed 07/26/19 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF PUERTO RICO
____________________________________
UNITED STATES OF AMERICA,            )
                  Plaintiff,         )
                                     ) CIVIL ACTION NO. 3:15-cv-02328
                                     )
                  v.                 ) HON. FRANCISCO A. BESOSA
                                     )
PUERTO RICO INDUSTRIAL               )
DEVELOPMENT COMPANY                  )
                  Defendant.         )
                                     )


                     IN RESPONSE TO COURT ORDER,
       NOTIFICATION OF THE ROLE OF THE UNITED STATES IN PHASE III

       The United States respectfully notifies the Court that the United States has no justiciable

interest in Phase III of this matter, and therefore has no position regarding a Proposed Discovery

Plan for Phase III. On May 31, 2019, this Court ordered the United States to submit a Proposed

Discovery Plan for Phase III of this litigation by no later than July 26, 2019. Docket No. 176. In

Phase III of this litigation, PRIDCO may seek contribution from potentially responsible parties.

Id. at 2. PRIDCO has moved to stay Phase III pending an appeal from this Court’s judgment on

Phases I and II of this matter. Docket Nos. 179, 181. The United States does not oppose the
         Case 3:15-cv-02328-FAB Document 184 Filed 07/26/19 Page 2 of 3



requested stay and has no justiciable interest in Phase III. Therefore, the United States notifies

the Court that it takes no position concerning proposed discovery for Phase III.



                                              Respectfully submitted,

                                              ELLEN M. MAHAN
                                              Assistant Section Chief


                                              s/ C. A. Fiske
                                              CATHERINE ADAMS FISKE
                                              Senior Counsel
                                              RICHARD S. GREENE, IV
                                              Trial Attorney
                                              Environmental Enforcement Section
                                              Environment and Natural Resources Division
                                              United States Department of Justice
                                              P.O. Box 7611
                                              Washington, D.C. 20044
                                              Tel: (202) 307-3673/(617) 748-3399
                                              Fax: (202) 514-0097
                                              Email: Richard.Greene@usdoj.gov
                                                      Addie.Fiske@usdoj.gov


                                              ROSA EMILIA RODRIGUEZ-VELEZ
                                              United States Attorney
                                              District of Puerto Rico

                                              CARMEN MARQUEZ
                                              Assistant United States Attorney
                                              District of Puerto Rico
                                              Federal Office Building, Room 101
                                              Carlos E. Chardon Avenue
                                              Hato Rey, Puerto Rico 00918


Of Counsel:
HENRY GUZMAN
Assistant Regional Counsel
U.S. EPA Region 2
290 Broadway, 17th Floor
New York, New York 10007

                                                 2
         Case 3:15-cv-02328-FAB Document 184 Filed 07/26/19 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I certify that on this 26th day of July 2019, I caused to be electronically filed the
foregoing with the Clerk of the U.S. District Court for the District of Puerto Rico using the
Court’s CM/ECF system, which sends notice to all counsel of record.

                                              s/ C. A. Fiske______________
                                              CATHERINE ADAMS FISKE




                                                 3
